                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:19-CV-133-RJC-DCK

    VECELLIO & GROGAN, INC.,                    )
                                                )
                    Plaintiff,                  )
                                                )
       v.                                       )                             ORDER
                                                )
    LIBERTY MUTUAL INSURANCE                    )
    COMPANY,                                    )
                                                )
                    Defendant.                  )
                                                )

            THIS MATTER IS BEFORE THE COURT on “Defendant Liberty Mutual Insurance

Company’s Motion To Stay Litigation Pending Arbitration 9 U.S.C. § 3” (Document No. 11) filed

May 2, 2019. This motion has been referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the motion

and the record, the undersigned will grant the motion.

            By the instant motion, Defendant contends that the claims in this lawsuit “arise from and

depend upon alleged breach(es) of and/or default(s) under Subcontract, which both V&G

[Plaintiff] and MBC [Defendant’s principal, Monroe Bypass Constructors, LLC] acknowledge are

issues to be determined by arbitration.” (Document No. 11, p. 2).

            Plaintiff originally declined to consent to the pending motion. See (Document No. 11, p.

3); see also Local Rule 7.1(b). Plaintiff also failed to file a response to Defendant’s motion. See

Local Rule 7.1(e). However, the parties have recently filed a proposed “Consent Order On

Defendant Liberty Mutual Insurance Company’s Motion To Stay Litigation Pending Arbitration”

(Document No. 15).1


1
    Proposed orders are no longer required by the Local Rules. See Local Rule 7.1(g).
        Based on the parties’ proposed “Consent Order…” (Document No. 15), the undersigned

finds that Plaintiff now consents to the pending “…Motion To Stay Litigation Pending

Arbitration…” (Document No. 11).

        IT IS, THEREFORE, ORDERED that “Defendant Liberty Mutual Insurance Company’s

Motion To Stay Litigation Pending Arbitration 9 U.S.C. § 3” (Document No. 11) is GRANTED.

This matter is hereby STAYED.

        IT IS FURTHER ORDERED that the parties shall file a joint Status Report on August

21, 2019, and every sixty (60) days thereafter, until otherwise ordered by the Court or this case

is closed.

        SO ORDERED.


                                   Signed: May 21, 2019




                                                2
